     Case 1:15-cv-06605-JFK-OTW Document 129 Filed 04/01/19 Page 1 of 1
                                                                     usr;c ~D~~
                                                                     t>or ·, · , .FNT                           pn o,o·-
                                                                             r ·~, ,, ')""rlr-       \' 1 v       ~
                                                                    . E.L1:.t_ * ~.(" .   i .,   "'tu..A.-1.

                                                                      DOC#:__.__..~-----­
 DNTTE;D ST.ATES DISTRICT COURT .. :
 SOUI'BEBN        D~STRICT         OF NEW YORK
                                                                      DATE FlLElJ: li_JrLO.
                                                                                    -,_
                                                                                                                . I.




                                                . P l:aintiff ( s·)


                                 -vs-                                                            Natic~  of a Pretri~
                                                                                                     ¢onlerence

    sf ~Q_\;D0 cD:(f · •                                                                                   ;!



                                                 De£endant ( s )·

 ----~----~~--~-.-------~---·,-.-----~-·-.1----~x·
                                                            ." I         .

                          Counsel are directed to appeax in courtroom 2 O-<:

 an._____:__A_·        1
                   (..,-L--
              (j)+--\   )     _IF~j2o_l_,__f_ _a~           /   j   Q· fV\      .                               , for

 a.pretrial ccn£erence, for the pur-Pase a£ discussing the status

. of thi.s case>               please natif7 your adversary as to the d.a te of

 this con£ ere.nee .

                              Thi~ _:onference will not be             adjourned except
 by order of the Court.




                          ·SO ORDERED .·

                                        '   ,
. DATED :    NE:;1 YORX , -NEW .YORK



                                                  I
                                                 I
                                                ; ·,    JOffiT F • KEENAN
                                                ..._/

                                                            TI.S.D.• J.
